DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a filler material disposed in the plurality of first valleys and defining a substantially planar surface spaced from and substantially parallel to the first side of the base film; and a plurality of second microstructures disposed on the substantially planar surface of the filler material, each of the second microstructures having a second peak defining a second roof angle.
Claim 14 recites, inter alia, disposing a filler material in the plurality of first valleys to establish a substantially planar surface spaced from and substantially parallel to the first side of the base film; and creating a plurality of second microstructures and a plurality of second valleys on the substantially planar surface of the filler material, each of the plurality of second microstructures having a second peak defining a second roof angle, and each of the plurality of second valleys being defined by an adjacent pair of second microstructures.	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-13 and 15-26 are allowed based on dependency on an allowed base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/J.M.A/Examiner, Art Unit 2875         

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875